Title: From John Quincy Adams to William Smith Shaw, 31 March 1808
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 31. March 1808.

I will thank you to give the enclosed manuscript to Oliver and Munro, to be published immediately—If they do not chuse to print it you may get any other printer to do it whom you please—It is not meant for electioneering, but for self-defence; and to give the public my views of public affairs—The printers will give perhaps a few copies, for the manuscript—I want only half a dozen—One of which I will thank you to present in my name to Mr: H. G. Otis—one to Governor Sullivan, and one to my father—The three others I will thank you to send to me, as soon as possible, that they may reach this place before the adjournment of Congress—When I say that you may give it to the printers, I ought to add that there must be no copy-right—And above all no puffing preface.
Ever faithfully yours
John Quincy Adams.P.S—I must request you to be particularly attentive to the correctness of the printing—And to get the printers to preserve the manuscript.
